Citation Nr: 1550474	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for fracture of the right fifth metacarpal bone, status post surgery with scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015, and a transcript of the proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined by VA for the disability at issue in December 2010.  At the October 2015 Board hearing, the Veteran testified that he felt the metal in his hand when it was cold or rained and that it had been getting worse.  He also testified that it caused shooting pain all the way to his elbow, limitation of motion in his ring finger and his little finger on the right hand, weakened grip, and swelling.  In light of the Veteran's October 2015 testimony, a VA examination is needed to properly assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, on remand, any outstanding treatment records as may be relevant should be identified and obtained.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:



1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right fifth metacarpal disability that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of his right fifth metacarpal disability symptoms and the impact and severity of the disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to his fracture of the right fifth metacarpal bone, status post surgery and residual scar.  The claims folder should be made available to and reviewed by the examiner.  The examiner should discuss the Veteran's account of symptomatology as well as the relevant medical evidence of record. 

The examiner should identify all right hand orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and, in relation to normal range of motion, and should describe any pain on motion.  Further, the examiner should discuss the nature and severity of any right upper extremity nerve disability found to be present (if any) that is related to the service connected right fifth metacarpal disability.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


